                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


Equal Employment Opportunity Commission,

               Plaintiff,

       v.                                              Case No. 1:17-cv-00070-WCG
Walmart Stores East, LP,

               Defendant.


                                NOTICE OF APPEARANCE


       PLEASE TAKE NOTICE that Misha Tseytlin of Troutman Pepper Hamilton Sanders, LLP

hereby enters his appearance as counsel on behalf of Defendant Walmart Stores East, LP. Please

serve all pleadings and other documents on Mr. Tseytlin via the Court’s eFiling system or at the

address below, if applicable.



       Dated this 20th day of August, 2021.



                                      TROUTMAN PEPPER HAMILTON SANDERS, LLP

                                        /s/ Misha Tseytlin
                                        MISHA TSEYTLIN
                                        Wis. State Bar No. 1102199
                                        TROUTMAN PEPPER HAMILTON SANDERS LLP
                                        227 W. Monroe Street, Suite 3900
                                        Chicago, IL 60606
                                        (608) 999-1240
                                        (312) 759-1939 (fax)
                                        misha.tseytlin@troutman.com

                                        Attorney for Walmart Stores East, LP




        Case 1:17-cv-00070-WCG Filed 08/20/21 Page 1 of 2 Document 250
                                     CERTIFICATE OF SERVICE

          I hereby certify that on the 20th day of August, 2021, a true and accurate copy of the

foregoing Notice of Appearance was served via the Court’s CM/ECF system upon all counsel of

record.




                                          /s/ Misha Tseytlin
                                          MISHA TSEYTLIN
                                          Wis. State Bar No. 1102199
                                          TROUTMAN PEPPER HAMILTON SANDERS LLP
                                          227 W. Monroe Street, Suite 3900
                                          Chicago, IL 60606
                                          (608) 999-1240
                                          (312) 759-1939 (fax)
                                          misha.tseytlin@troutman.com

                                                     Attorney for Walmart Stores East, LP




          Case 1:17-cv-00070-WCG Filed 08/20/21 Page 2 of 2 Document 250
